914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Howard SHIPP, Sr., Plaintiff-Appellant,v.Clarence L. JACKSON, Maggie Watkins, Neal Ocheltree, DorisHariston, Sandra Hylton, Defendants-Appellees.
No. 89-7786.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1990.Decided Sept. 11, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (C/A No. 88-455-R)
Carl Howard Shipp, Sr., appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carl Howard Shipp, Sr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny appellant's motion for appointment of counsel and affirm on the reasoning of the district court.  Shipp v. Jackson, C/A No. 88-455-R (W.D.Va. Aug. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.